Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 1 of 95   PageID #: 888




                              Rule 12(c) Motion 00172
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 2 of 95   PageID #: 889




                              Rule 12(c) Motion 00173
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 3 of 95   PageID #: 890




                              Rule 12(c) Motion 00174
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 4 of 95   PageID #: 891




                              Rule 12(c) Motion 00175
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 5 of 95   PageID #: 892




                              Rule 12(c) Motion 00176
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 6 of 95   PageID #: 893




                              Rule 12(c) Motion 00177
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 7 of 95   PageID #: 894




                              Rule 12(c) Motion 00178
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 8 of 95   PageID #: 895




                              Rule 12(c) Motion 00179
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 9 of 95   PageID #: 896




                              Rule 12(c) Motion 00180
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 10 of 95   PageID #: 897




                              Rule 12(c) Motion 00181
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 11 of 95   PageID #: 898




                              Rule 12(c) Motion 00182
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 12 of 95   PageID #: 899




                              Rule 12(c) Motion 00183
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 13 of 95   PageID #: 900




                              Rule 12(c) Motion 00184
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 14 of 95   PageID #: 901




                              Rule 12(c) Motion 00185
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 15 of 95   PageID #: 902




                              Rule 12(c) Motion 00186
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 16 of 95   PageID #: 903




                              Rule 12(c) Motion 00187
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 17 of 95   PageID #: 904




                              Rule 12(c) Motion 00188
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 18 of 95   PageID #: 905




                              Rule 12(c) Motion 00189
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 19 of 95   PageID #: 906




                              Rule 12(c) Motion 00190
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 20 of 95   PageID #: 907




                              Rule 12(c) Motion 00191
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 21 of 95   PageID #: 908




                              Rule 12(c) Motion 00192
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 22 of 95   PageID #: 909




                              Rule 12(c) Motion 00193
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 23 of 95   PageID #: 910




                              Rule 12(c) Motion 00194
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 24 of 95   PageID #: 911




                              Rule 12(c) Motion 00195
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 25 of 95   PageID #: 912




                              Rule 12(c) Motion 00196
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 26 of 95   PageID #: 913




                              Rule 12(c) Motion 00197
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 27 of 95   PageID #: 914




                              Rule 12(c) Motion 00198
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 28 of 95   PageID #: 915




                              Rule 12(c) Motion 00199
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 29 of 95   PageID #: 916




                              Rule 12(c) Motion 00200
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 30 of 95   PageID #: 917




                              Rule 12(c) Motion 00201
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 31 of 95   PageID #: 918




                              Rule 12(c) Motion 00202
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 32 of 95   PageID #: 919




                              Rule 12(c) Motion 00203
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 33 of 95   PageID #: 920




                              Rule 12(c) Motion 00204
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 34 of 95   PageID #: 921




                              Rule 12(c) Motion 00205
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 35 of 95   PageID #: 922




                              Rule 12(c) Motion 00206
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 36 of 95   PageID #: 923




                              Rule 12(c) Motion 00207
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 37 of 95   PageID #: 924




                              Rule 12(c) Motion 00208
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 38 of 95   PageID #: 925




                              Rule 12(c) Motion 00209
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 39 of 95   PageID #: 926




                              Rule 12(c) Motion 00210
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 40 of 95   PageID #: 927




                              Rule 12(c) Motion 00211
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 41 of 95   PageID #: 928




                              Rule 12(c) Motion 00212
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 42 of 95   PageID #: 929




                              Rule 12(c) Motion 00213
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 43 of 95   PageID #: 930




                              Rule 12(c) Motion 00214
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 44 of 95   PageID #: 931




                              Rule 12(c) Motion 00215
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 45 of 95   PageID #: 932




                              Rule 12(c) Motion 00216
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 46 of 95   PageID #: 933




                              Rule 12(c) Motion 00217
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 47 of 95   PageID #: 934




                              Rule 12(c) Motion 00218
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 48 of 95   PageID #: 935




                              Rule 12(c) Motion 00219
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 49 of 95   PageID #: 936




                              Rule 12(c) Motion 00220
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 50 of 95   PageID #: 937




                              Rule 12(c) Motion 00221
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 51 of 95   PageID #: 938




                              Rule 12(c) Motion 00222
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 52 of 95   PageID #: 939




                              Rule 12(c) Motion 00223
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 53 of 95   PageID #: 940




                              Rule 12(c) Motion 00224
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 54 of 95   PageID #: 941




                              Rule 12(c) Motion 00225
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 55 of 95   PageID #: 942




                              Rule 12(c) Motion 00226
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 56 of 95   PageID #: 943




                              Rule 12(c) Motion 00227
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 57 of 95   PageID #: 944




                              Rule 12(c) Motion 00228
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 58 of 95   PageID #: 945




                              Rule 12(c) Motion 00229
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 59 of 95   PageID #: 946




                              Rule 12(c) Motion 00230
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 60 of 95   PageID #: 947




                              Rule 12(c) Motion 00231
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 61 of 95   PageID #: 948




                              Rule 12(c) Motion 00232
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 62 of 95   PageID #: 949




                              Rule 12(c) Motion 00233
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 63 of 95   PageID #: 950




                              Rule 12(c) Motion 00234
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 64 of 95   PageID #: 951




                              Rule 12(c) Motion 00235
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 65 of 95   PageID #: 952




                              Rule 12(c) Motion 00236
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 66 of 95   PageID #: 953




                              Rule 12(c) Motion 00237
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 67 of 95   PageID #: 954




                              Rule 12(c) Motion 00238
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 68 of 95   PageID #: 955




                              Rule 12(c) Motion 00239
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 69 of 95   PageID #: 956




                              Rule 12(c) Motion 00240
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 70 of 95   PageID #: 957




                              Rule 12(c) Motion 00241
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 71 of 95   PageID #: 958




                              Rule 12(c) Motion 00242
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 72 of 95   PageID #: 959




                              Rule 12(c) Motion 00243
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 73 of 95   PageID #: 960




                              Rule 12(c) Motion 00244
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 74 of 95   PageID #: 961




                              Rule 12(c) Motion 00245
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 75 of 95   PageID #: 962




                              Rule 12(c) Motion 00246
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 76 of 95   PageID #: 963




                              Rule 12(c) Motion 00247
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 77 of 95   PageID #: 964




                              Rule 12(c) Motion 00248
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 78 of 95   PageID #: 965




                              Rule 12(c) Motion 00249
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 79 of 95   PageID #: 966




                              Rule 12(c) Motion 00250
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 80 of 95   PageID #: 967




                              Rule 12(c) Motion 00251
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 81 of 95   PageID #: 968




                              Rule 12(c) Motion 00252
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 82 of 95   PageID #: 969




                              Rule 12(c) Motion 00253
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 83 of 95   PageID #: 970




                              Rule 12(c) Motion 00254
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 84 of 95   PageID #: 971




                              Rule 12(c) Motion 00255
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 85 of 95   PageID #: 972




                              Rule 12(c) Motion 00256
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 86 of 95   PageID #: 973




                              Rule 12(c) Motion 00257
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 87 of 95   PageID #: 974




                              Rule 12(c) Motion 00258
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 88 of 95   PageID #: 975




                              Rule 12(c) Motion 00259
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 89 of 95   PageID #: 976




                              Rule 12(c) Motion 00260
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 90 of 95   PageID #: 977




                              Rule 12(c) Motion 00261
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 91 of 95   PageID #: 978




                              Rule 12(c) Motion 00262
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 92 of 95   PageID #: 979




                              Rule 12(c) Motion 00263
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 93 of 95   PageID #: 980




                              Rule 12(c) Motion 00264
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 94 of 95   PageID #: 981




                              Rule 12(c) Motion 00265
Case 2:18-cv-00139-JDL Document 82-7 Filed 09/03/20 Page 95 of 95   PageID #: 982




                              Rule 12(c) Motion 00266
